DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20 and 24-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 20 and 24-31 require the particulars of the non-elected invention as described and illustrated in figures 5-7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 24-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on 6/16/21.  These drawings are approved.

Specification
The amendments to the specification were received on 6/16/21.  These amendments are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirashima et al. (3,853,199).
Re: claim 15, Hirashima shows a stop buffer for absorption of kinetic energy released during a collision between objects, as in the present invention, the stop buffer comprising:
a carrier body 15 movably mounted on a support body 31;
a first spring body 13 connected to the carrier body, the first spring body made of an elastic material;
a second spring body 35 holding the carrier body at a predefined distance from the support body by a bias of the second spring body when the carrier body is in a rest position; and
a sensor 50 including a triggering element 62, 63 arranged in a cavity 54 formed on a back surface of the carrier body or on a front surface of the support body, the sensor outputting a signal when the triggering element is actuated by a force acting on the first spring body during the collision between objects, the force compressing the second spring body such that the back surface of the carrier body moves toward and stops against the front surface of the support body.

Re: claim 18, Hirashima shows a housing 52 configured and arranged for enclosing the sensor.
Re: claim 19, Hirashima shows an actuation element 58 projecting from the housing enclosing the sensor, the at least one actuation element configured and arranged to actuate the triggering element by deflecting as the carrier body moves toward the support body during the collision between objects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (3,853,199).
Re: claim 16, Hirashima does not show how the sensor is fastened. A clamp is a
well known and widely used device for fastening and would have been an obvious
choice for one of ordinary skill in the art at the time of filing to have employed a clamp to
fasten the sensor in the buffer of Hirashima.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over
Hirashima et al. (3,853,199) in view of Sautier et al. (2015/0369328).
Re: claim 21, Hirashima does not show a transducer. Sautier is cited to teach
an electromechanical energy transducer 500 that converts mechanical movement of the
triggering element into electrical energy and in that wherein the sensor 700 is supplied
with electrical energy exclusively from the electromechanical energy transducer. It
would have been obvious to one of ordinary skill in the art at the time of filing to have
modified the device of Hirashima to include a transducer such as taught by Sautier in
order to provide a compact and all inclusive device.
Re: claim 22, Sautier further shows transmitter 800 that wirelessly outputs the
signal of the sensor when the transmitter is supplied an electrical pulse with a
predetermined minimum energy from the electromechanical energy transducer.
Re: claim 23, Sautier further shows a transmitter that wirelessly outputs the
signal of the sensor and in that wherein the sensor contains a memory with a sensor-
specific code that is a component of the signal output by the transmitter.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
Applicant argues that the interpretation of Hirashima is incorrect, in that element 58 should be the triggering element and elements 62, 63 are parts of the sensor 50.  Applicant also argues that the flange 10b is not connected to end plate 31.  It is believed that Applicant’s argument is more specific than the claim language.  
Applicant also argues that the sensor 50 is not arranged in a cavity as claimed.  It is clear from figure 4 of Hirashima that sensor 50 is arranged in a cavity as claimed.  Perhaps, more detailed structures of the cavities could be recited in the claims in order to distinguish the claimed cavities from the cavities of Hirashima.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657